Notice of Allowability
This office communication is in response to a response filed on 01/28/2021. Claims 1, 3-11, 13- 20 are allowed. Claims 2, 12 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 9-18, filed  01/28/2021 and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 

With regards to 112 2nd rejection. Applicant amendments overcome the rejection. Therefore, the rejection is withdrawn. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Michael S. Bentley – Reg. 52,613. 

The application is amended as follows:

(previously presented) An apparatus, comprising: 
at least one processor; and 
at least one memory including a set of instructions; 
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
determine, from a set of hosts for an event type of events configured to be processed based on an event processing function for the event type, a set of publisher hosts configured to publish events of the event type and a set of subscriber hosts configured to process events of the event type; 
determine, based on the set of publisher hosts and the set of subscriber hosts, a set of candidate subscriber hosts which are candidates to begin handling events of the event type;
 select, from the set of candidate subscriber hosts, a selected candidate subscriber host; and
 initiate configuration of the selected candidate subscriber host to begin handling events of the event type.

2. (cancelled)

3. (previously presented) The apparatus of claim 1, wherein the set of candidate subscriber hosts includes ones of the hosts that are included in the set of publisher hosts but that are not included in the set of subscriber hosts.

4. (previously presented) The apparatus of claim 1, wherein the selected candidate subscriber host is selected based on an ordered list of the candidate subscriber hosts.

5. (currently amended) The apparatus of claim 1, wherein the selected candidate subscriber host is selected based on respective candidate scores of

6. (original) The apparatus of claim 5, wherein the respective candidate scores of the respective candidate subscriber hosts are based on respective load contributions of the respective candidate subscriber hosts to an overall workload for the event type.

7. (original) The apparatus of claim 5, wherein the respective candidate scores of the respective candidate subscriber hosts are based on a score function configured to favor ones of the hosts that most contribute to an overall workload for the event type.

8. (currently amended) The apparatus of claim 5, wherein, for at least one of the candidate subscriber hosts, a respective candidate score of a respective candidate subscriber host is based on a geometric mean of contribution of the at least one of the candidate subscriber hosts 


send, toward the selected candidate subscriber host, a request for the selected candidate subscriber host to obtain the event processing function for the event type and to subscribe to receive events of the event type.

10. (previously presented) A method, comprising: 
determining, from a set of hosts for an event type of events configured to be processed based on an event processing function for the event type, a set of publisher hosts configured to publish events of the event type and a set of subscriber hosts configured to process events of the event type; 
determining, based on the set of publisher hosts and the set of subscriber hosts, a set of candidate subscriber hosts which are candidates to begin handling events of the event type;
selecting, from the set of candidate subscriber hosts, a selected candidate subscriber host; and
 initiating configuration of the selected candidate subscriber host to begin handling events of the event type.

11. (previously presented) An apparatus, comprising: 
at least one processor, and 
at least one memory including a set of instructions; 

determine, from a set of hosts for an event type of events configured to be processed based on an event processing function for the event type, a set of publisher hosts configured to publish events of the event type and a set of subscriber hosts configured to process events of the event type; 
determine, based on the set of publisher hosts and the set of subscriber hosts, a set of candidate subscriber hosts which are candidates to stop handling events of the event type; 
select, from the set of candidate subscriber hosts, a selected candidate subscriber host; and
 initiate configuration of the selected candidate subscriber host to stop handling events of the event type.

12. (cancelled)

13. (previously presented) The apparatus of claim 11, wherein the set of candidate subscriber hosts includes ones of the hosts that are included in the set of subscriber hosts but that are not included in the set of publisher hosts.

14. (previously presented) The apparatus of claim 11, wherein the selected candidate subscriber host is selected based on an ordered list of the candidate subscriber hosts.



16. (original) The apparatus of claim 15, wherein the respective candidate scores of the respective candidate subscriber hosts are based on respective load contributions of the respective candidate subscriber hosts to an overall workload for the event type.

17. (original) The apparatus of claim 15, wherein the respective candidate scores of the respective candidate subscriber hosts are based on a score function configured to favor ones of the hosts that least contribute to an overall workload for the event type.

18. (currently amended) The apparatus of claim 15, wherein, for at least one of the candidate subscriber hosts, a respective candidate score of a respective candidate subscriber host is based on a geometric mean of contribution of the at least one of the candidate subscriber hosts 

19. (previously presented) The apparatus of claim 11, wherein, to initiate configuration of the selected candidate subscriber host to stop handling events of the event type, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:
send, toward the selected candidate subscriber host, a request for the selected candidate subscriber host to remove the event processing function for the event type and to unsubscribe from received events of the event type.

20. (previously presented) A method, comprising: 
determining, from a set of hosts for an event type of events configured to be processed based on an event processing function for the event type, a set of publisher hosts configured to publish events of the event type and a set of subscriber hosts configured to process events of the event type;
 determining, based on the set of publisher hosts and the set of subscriber hosts, a set of candidate subscriber hosts which are candidates to stop handling events of the event type;
selecting, from the set of candidate subscriber hosts, a selected candidate subscriber host; and 
initiating configuration of the selected candidate subscriber host to stop handling events of the event type.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..
/YOUNES NAJI/
Primary Examiner, Art Unit 2445